ORDER

PER CURIAM.
The Treasurer of the State of Missouri, as Custodian of the Second Injury Fund (“Fund”), appeals the final award of the Labor and Industrial Relations Commission (“Commission”) reversing the decision of the Administrative Law Judge (“ALJ”), and awarding permanent total disability compensation to Robert Berra (“Claimant”) from the Fund. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).